DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharif (7,942,205).
As concerns claim 1, Sharif shows a method (Fig. 1) comprising: flowing an aqueous feed stream (18) having a first total dissolved solids level to a forward osmosis separator (12), the aqueous feed stream comprising seawater; flowing an aqueous draw stream (20) having a second TDS level to the forward osmosis separator, the second TDS level greater than the first TDS level; producing, by the forward osmosis separator, a disposal stream (unlabeled in Fig. 1) and an injection fluid stream (22) by allowing water to pass from the aqueous feed stream to the aqueous draw stream through a membrane (14) of the forward osmosis separator based on a difference between the first TDS level and the second TDS level; and flowing the injection fluid stream from the forward osmosis separator to a subterranean formation (col 7, ln 21-46).
As concerns claim 2, Sharif shows wherein the aqueous draw stream comprises water from the subterranean formation to which the injection fluid stream is flowed (col 7, ln 21-46).
As concerns claim 13, Sharif shows a system (Fig. 1) comprising: an aqueous feed stream (18) having a first total dissolved solids level, the aqueous feed stream comprising seawater; an aqueous draw stream (20) having a second TDS level that is greater than the first TDS level; and a forward osmosis separator (12) comprising: a feed compartment comprising a feed inlet and a disposal outlet, the feed inlet configured to receive the aqueous feed stream into the feed compartment, the disposal outlet configured to discharge a disposal stream (unlabeled in Fig. 1) from the feed compartment; a draw compartment comprising a draw inlet and an injection fluid outlet, the draw inlet configured to receive the aqueous draw stream into the draw compartment, the injection fluid outlet configured to discharge an injection fluid stream (22) from the draw compartment; and a membrane (14) disposed between the feed compartment and the draw compartment, the membrane configured to allow passage of water between the feed compartment and the draw compartment through the membrane based on a difference between the first TDS level and the second TDS level, thereby forming the disposal stream and the injection fluid stream, wherein the injection fluid stream is configured to be flowed to a subterranean formation (col 7, ln 21-46).
As concerns claim 14, Sharif shows wherein the aqueous draw stream comprises water from the subterranean formation to which the injection fluid stream is to be flowed (col 7, ln 21-46).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharif as applied to claims 1 and 13 above, and further in view of Janson et al. (2020/0399145).
As concerns claims 3 and 15, Sharif discloses the claimed invention except for wherein the second TDS level is at least 150% of the first TDS level.  Janson teaches wherein a second TDS level is at least 150% of a first TDS level (Fig. 6-8).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sharif, as taught by Janson, to include an aqueous draw stream with a second TDS level that is at least 150% of a first TDS level of an aqueous feed stream for the expected benefit of allowing the forward osmosis separator to function as intended.  Thus, one of ordinary skill in the art would have recognized that using an aqueous draw stream with a second TDS level that is at least 150% of a first TDS level of an aqueous feed stream would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.

Claims 4-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharif as applied to claims 1 and 13 above, and further in view of Hwang (KR 20130074104).
As concerns claims 4-6 and 16-18, Sharif discloses the claimed invention except for measuring a flow rate of the injection fluid stream from the forward osmosis separator; and adjusting a flow rate of the disposal stream from the forward osmosis separator based on the measured flow rate of the injection fluid stream from the forward osmosis separator, measuring a flow rate of the injection fluid stream from the forward osmosis separator; and adjusting a flow rate of the aqueous feed stream to the forward osmosis separator based on the measured flow rate of the injection fluid stream from the forward osmosis separator, and measuring a TDS level of the injection fluid stream; and adjusting a flow rate of the aqueous feed stream to the forward osmosis separator based on the measured TDS level of the injection fluid stream.  Hwang teaches a plurality of fluid control devices, a plurality of TDS measuring instruments, and a plurality of flow meters in conjunction with a forward osmosis separator (Fig. 4).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sharif, as taught by Hwang, to include a plurality of fluid control devices, a plurality of TDS measuring instruments, and a plurality of flow meters to be used with the forward osmosis separator for the expected benefit of monitoring a flow rate and a TDS level of the various streams of the forward osmosis separator in order to control the flow of the various streams to and/or from the forward osmosis separator.  Thus, one of ordinary skill in the art would have recognized that using a plurality of fluid control devices, a plurality of TDS measuring instruments, and a plurality of flow meters with the forward osmosis separator would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cath et al. (7,914,680), and further in view of Janson et al.
As concerns claim 9, Cath shows a method (Fig. 1) comprising: flowing a feed stream (24) having a first total dissolved solids level to a forward osmosis separator (16), the feed stream comprising a treated sewage effluent (40); processing seawater (36) to produce a draw stream (38) and a permeate stream (col 8, ln 23-32), the draw stream having a second TDS level greater than the first TDS level, the permeate stream having a third TDS level less than the second TDS level; flowing the draw stream to the forward osmosis separator; and producing, by the forward osmosis separator, a disposal stream (42) and a water stream (44, 46, 48) by allowing water to pass from the feed stream to the draw stream through a membrane (18) of the forward osmosis separator based on a difference between the first TDS level and the second TDS level.  Cath discloses the claimed invention except for flowing the water stream from the forward osmosis separator to a subterranean formation.  Janson teaches flowing a water stream from a forward osmosis separator to a subterranean formation (Fig. 6-8).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cath, as taught by Janson, to use the water stream in a water injection process for the expected benefit of assisting recovery of hydrocarbons from a subterranean formation.  Thus, one of ordinary skill in the art would have recognized that using the water stream in a water injection process during a hydrocarbon production operation would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 10, the combination teaches wherein the second TDS level is at least 150% of the first TDS level (Janson: Fig. 6-8).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cath et al. in view of Janson et al., and further in view of Hwang.
As concerns claims 11 and 12, the combination of Cath and Janson discloses the claimed invention except for measuring a flow rate of the injection fluid stream from the forward osmosis separator; and adjusting a flow rate of the draw stream to the forward osmosis separator based on the measured flow rate of the injection fluid stream from the forward osmosis separator, and measuring a TDS level of the injection fluid stream; and adjusting a flow rate of the feed stream to the forward osmosis separator based on the measured TDS level of the injection fluid stream.  Hwang teaches a plurality of fluid control devices, a plurality of TDS measuring instruments, and a plurality of flow meters in conjunction with a forward osmosis separator (Fig. 4).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cath and Janson, as taught by Hwang, to include a plurality of fluid control devices, a plurality of TDS measuring instruments, and a plurality of flow meters to be used with the forward osmosis separator for the expected benefit of monitoring a flow rate and a TDS level of the various streams of the forward osmosis separator in order to control the flow of the various streams to and/or from the forward osmosis separator.  Thus, one of ordinary skill in the art would have recognized that using a plurality of fluid control devices, a plurality of TDS measuring instruments, and a plurality of flow meters with the forward osmosis separator would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
Allowable Subject Matter
Claims 7, 8, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Marcin (2010/0224561) shows a method comprising: flowing an aqueous feed stream having a first total dissolved solids level to a forward osmosis separator, the aqueous feed stream comprising seawater; flowing an aqueous draw stream having a second TDS level to the forward osmosis separator, the second TDS level greater than the first TDS level; producing, by the forward osmosis separator, a disposal stream and an injection fluid stream by allowing water to pass from the aqueous feed stream to the aqueous draw stream through a membrane of the forward osmosis separator based on a difference between the first TDS level and the second TDS level; and flowing the injection fluid stream from the forward osmosis separator to a subterranean formation (Fig. 1; paragraph 0014-0032).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679